Exhibit 10.1

Execution Version

FIRST AMENDMENT AND CONSENT AND WAIVER NO. 3

TO CREDIT AGREEMENT

THIS FIRST AMENDMENT AND CONSENT AND WAIVER NO. 3 TO CREDIT AGREEMENT (this
“Amendment”) is dated as of September 11, 2012 and is entered into by and among
ACI WORLDWIDE, INC., a Delaware corporation (the “Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), the
Lenders party hereto and, for purposes of Section IV and V hereof, the
SUBSIDIARY GUARANTORS listed on the signature pages hereto, and is made with
reference to that certain CREDIT AGREEMENT dated as of November 10, 2011, by and
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
the Administrative Agent and the other agents party thereto, as supplemented by
that certain Consent and Waiver No. 1 to Credit Agreement, dated as of May 9,
2012 (as amended by the First Amendment to Consent and Waiver No. 1 to the
Credit Agreement, dated as of August 9, 2012) and by the certain Consent and
Waiver No. 2 to the Credit Agreement, dated as of August 9, 2012 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, the Credit Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement, consent to the release of
Antelope II (as defined below) and, upon completion of the S1 Reorganization (as
defined in the Credit Agreement as amended by Section II hereof (the “Amended
Agreement”)), PM Systems (as defined below), in each case, from its obligations
under the Subsidiary Guaranty Agreement and waive certain Specified Defaults (as
defined below) under the Credit Agreement, and that each of the Lenders party to
the Credit Agreement as of the Amendment Effective Date (as defined below)
consent to the waiver of certain mandatory prepayment provisions of the Credit
Agreement, in each case, as provided for herein; and

WHEREAS, subject to certain conditions, each of the Lenders party hereto as a
“Term Loan Prepayment Declining Lender” (the “Term Loan Prepayment Declining
Lenders”) are willing to agree to such mandatory prepayment waivers relating to
the Credit Agreement and each of the Lenders party hereto as a “Consenting
Lender” constituting the Required Lenders (the “Consenting Lenders”) are willing
to agree to such amendments, consents and waivers relating to the Credit
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. CONSENT AND WAIVER.

A. Consent. Each of the Consenting Lenders hereby consents to (i) the release of
Antelope Investment Co. II LLC (“Antelope II”) from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Document; provided that
(a) Antelope II shall not engage in any activities other than those contemplated
by Section 9.10(d) of the Credit Agreement and (b) each of the Credit Parties
shall comply in all respects with its obligations under the Loan Documents with
respect to Antelope II (including, without limitation, Section 9.10) and
(ii) the release of PM Systems Corporation (“PM Systems”) from its obligations
under the Subsidiary Guaranty Agreement and any other Loan Document solely upon
the transfer of all of the Capital Stock held by ACI Worldwide Corp. therein
pursuant to the S1 Reorganization (as defined in the Amended Agreement).

B. Waivers.

(i) Each of the Term Loan Prepayment Declining Lenders party hereto hereby
waives any requirement under Section 4.5(b) or Section 5.6 to prepay the Term
Loans of any such Term Loan Prepayment Declining Lender with the aggregate Net
Cash Proceeds from the exercise by IBM of the IBM Warrants (in each case, as
defined in Section II below) (such Net Cash Proceeds otherwise required to be
prepaid to the Term Loan Prepayment Declining Lenders, the “Declined Proceeds”);
provided that the aggregate principal amount of the Declined Proceeds shall be
deemed to be excess proceeds and shall be applied to repay the Revolving Credit
Loans, without a corresponding reduction of the Revolving Credit Commitment, in
accordance with Section 2.4(f).

(ii) As of the Amendment Effective Date, each of the Consenting Lenders hereby
waive any Default or Event of Default directly or indirectly caused by (x) any
non-compliance by any Credit Party with Section 4.3 of the Collateral Agreement
and any other covenant under the Loan Documents solely to the extent arising as
a result of any failure by the Borrower to provide thirty (30) days prior
written notice to the Administrative Agent of the change of the location of the
chief executive office of the Borrower, (y) any non-compliance with Section 9.10
of the Credit Agreement, Sections 4.5, 4.6 and 4.9 of the Collateral Agreement
and any other covenant under the Loan Documents solely to the extent arising as
a result of any failure (A) to deliver to the Administrative Agent original
stock certificates (or the equivalent thereof) evidencing the Capital Stock of
any Specified S1 European Subsidiary or any Specified S1 Foreign Subsidiary
(each as defined in the Amended Agreement), (B) to take such actions as are
required under the Credit Agreement or the Collateral Agreement to perfect the
security interests granted by PM Systems and (C) to deliver updated Schedules to
the Loan Documents with respect to PM Systems (such requirements, collectively,
the “Perfection Requirements”) and (z) any representation or warranty in or made
pursuant to any Loan Document, in each case, solely in connection with the
foregoing (collectively, the “Specified Defaults”); provided that this waiver
shall have no effect, and the Specified Defaults (and any Event of Default that
may result therefrom) shall be and remain a Default (or become an Event of
Default due to the lapse of time), in each case, with respect to non-compliance
with the Perfection Requirements, on and following the date that is six months
from the Amendment Effective Date in the event that (x) the S1 Reorganization is
not completed prior to such date and (y) the Credit Parties have failed to
comply with the Perfection Requirements in any respect.



--------------------------------------------------------------------------------

SECTION II. AMENDMENTS.

1.1 Amendments to Section 1: Definitions.

1.1.1 Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“ACI Australia” means ACI Worldwide (Pacific) Pty Ltd, a proprietary limited
company organized under the laws of Australia.

“ACI Worldwide” means ACI Worldwide Corp., a Nebraska corporation.

“AcquisitionCo” means ACI Australia Pty Ltd., a wholly-owned subsidiary of GPC
organized under the laws of Australia.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of September 10, 2012 among the Borrower, Administrative Agent, the financial
institutions and the Subsidiary Guarantors listed on the signature pages
thereto.

“First Amendment Effective Date” means September 10, 2012, the date the
conditions precedent set forth in the First Amendment were satisfied or waived
in accordance therewith.

“GPC” means Applied Communications GPC Limited, an entity organized under the
laws of Ireland.

“IBM” means International Business Machines Corporation, a New York corporation.

“IBM Warrants” means the warrants issued by the Borrower to IBM to purchase up
to 1,427,035 shares of Capital Stock of the Borrower at a price of $27.50 per
share and up to 1,427,035 shares of Capital Stock of the Borrower at a price of
$33.00 per share.

“Investment” has the meaning assigned thereto in Section 11.3.

“PM Systems” means PM Systems Corporation, a South Carolina corporation.

“S1 Intercompany Loan” means the intercompany loan made by ACI Worldwide to UK
Holdings, the net cash proceeds of which will be used by UK Holdings to fund the
transactions described in clause (b) of the definition of S1 Reorganization.

“S1 Reorganization” shall mean (a) the merger of each of S1 Corporation, a
Delaware corporation, S1, Inc., a Kentucky corporation, S1 Enterprise, Inc., a
Delaware corporation, Regency Systems Inc., a Texas corporation, S1 Real Estate
Holdings LLC, a Georgia limited liability company, x-Net Associates, Inc., a New
York corporation, Postilion, Inc., a Florida corporation and Software Dynamics
Incorporated, a California corporation, with and into ACI Worldwide, (b) the
capital contribution, sale or other transfer by ACI Worldwide to UK Holdings of
all of the Capital Stock of each of the Specified S1 European Subsidiaries and
PM Systems held by ACI Worldwide and (c) the capital contribution, sale or other
transfer by ACI Worldwide to certain Foreign Subsidiaries of the Borrower of all
of the Capital Stock of the Specified S1 Foreign Subsidiaries held by ACI
Worldwide.



--------------------------------------------------------------------------------

“Specified S1 European Subsidiaries” shall mean, collectively, S1 Deutschland
GmbH, an entity organized under the laws of Germany, S1 Belgium NV, an entity
organized under the laws of Belgium, S1 Global Limited, an entity organized
under the laws of the United Kingdom and S1 International IP Holdings Ltd, an
entity organized under the laws of the United Kingdom.

“Specified S1 Foreign Subsidiaries” shall mean, collectively, S1 Tech Services
Ltd., a corporation incorporated under the laws of Thailand, S1 Corp (s) Pte
Ltd., a corporation organized under the laws of Singapore, S1 Ireland Ltd, a
corporation organized under the laws of Ireland and S1 Services (India) Private
Ltd., a corporation organized under the laws of India.

“TargetCo” means the entity organized under the laws of Australia, which is
indentified as the “Company” in the TargetCo Purchase Agreement.

“TargetCo Acquisition” means the acquisition of all of the outstanding shares of
Capital Stock of TargetCo by AcquisitionCo pursuant to the TargetCo Purchase
Agreement.

“TargetCo Intercompany Loan” means the intercompany loan made by ACI Worldwide
to GPC, the net cash proceeds of which will be used to finance the TargetCo
Acquisition.

“TargetCo Purchase Agreement” means that certain Agreement for Sale to be
entered into on or about September 13, 2012, by and among AcquisitionCo,
TargetCo and the other parties thereto.

“TargetCo Transactions” means, collectively, (a) the making of the TargetCo
Intercompany Loans, (b) the capital contribution or other transfer of all of the
shares of Capital Stock of ACI Australia held by ACI Worldwide to GPC, (c) the
capital contribution, sale or other transfer of all of the shares of Capital
Stock of ACI Australia held by GPC to AcquisitionCo, (d) the consummation of the
TargetCo Acquisition and (e) the payment of any Transaction Costs incurred in
connection with the foregoing.

“UK Holdings” means Applied Communications Inc. U.K. Holdings Limited, an entity
organized under the laws of the United Kingdom.

1.1.2 The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the word “and” immediately before clause
(vii) thereof and inserting the following immediately following clause
(vii) thereof:

“and (viii) any integration, severance, relocation, transition or business
optimization expenses and other restructuring costs, incurred in connection with
(x) the Acquisition to the extent accrued, payable or paid within 12 months of
the Closing Date in an aggregate amount not to exceed $22.0 million for any such



--------------------------------------------------------------------------------

period and (y) Permitted Acquisitions after the Closing Date in an aggregate
amount not to exceed $7.5 million for any such period, in each case, to the
extent (A) actually paid during such period or (B) representing an accrual or
reserve for potential cash items in respect of the foregoing in any future
period; provided that, in the case of (B), the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to the extent
that such cash payment would be duplicative of any accrual or reserve that is
already included in the calculation of Consolidated EBITDA.”

1.1.3 The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the following proviso at the end of
clause (d) thereof:

“provided that the Borrower and its Subsidiaries may make one or more Permitted
Acquisitions of Persons without complying with this clause (d) subject to
compliance with Section 11.3(c)(i) of this Agreement;”

1.1.4 The definition of “Transaction Costs” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the phrase “, the Acquisition, or any
other Permitted Acquisition (including, for the avoidance of doubt, the TargetCo
Acquisition)” immediately after the phrase “related to the Transactions” where
it appears therein.

1.2 Amendments to Section 9: Affirmative Covenants.

1.2.1 Section 9.10(a) of the Credit Agreement is hereby amended by inserting the
phrase “, subject to clause (b) below,” immediately before the phrase “and in
any event within thirty (30) days” each place it appears therein.

1.2.2 Section 9.10(b) of the Credit Agreement is hereby amended by deleting the
reference to the number “forty-five (45)” therein and substituting “ninety (90)”
in lieu thereof.

1.2.3 Section 9.10(c) of the Credit Agreement is hereby amended by (x) deleting
the phrase “ten (10) days” and inserting the phrase “ten (10) Business Days” in
lieu thereof and (y) deleting the reference to the number “sixty (60)” therein
and substituting “ninety (90)” in lieu thereof.

1.3 Amendments to Section 11: Negative Covenants.

1.3.1 Section 11.1(l) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(i) Indebtedness owed by any Credit Party to any Subsidiary which is not a
Credit Party or by any Subsidiary which is not a Credit Party to a Credit Party,
in each case, existing on the Closing Date, (ii) the S1 Intercompany Loans in an
aggregate principal amount not to exceed $200,000,000, (iii) the TargetCo
Intercompany Loans in an aggregate principal amount not exceed $35,000,000 and
(iv) Indebtedness owed by (A) any Credit Party to any Subsidiary which is not a
Credit Party; provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent and



--------------------------------------------------------------------------------

(B) any Subsidiary which is not a Credit Party to any Credit Party; provided
that the aggregate amount of all such intercompany Indebtedness permitted
pursuant to the foregoing clauses (A) and (B), together with any equity or
capital investments permitted pursuant to Section 11.3(h)(ii), in each case
incurred or made after the Closing Date, shall not exceed $50,000,000
outstanding on any date of determination (which amount shall be calculated as
the net balance of such loans, advances and equity and capital investments as
reduced by any repayments or distributions made with respect thereto); provided,
further, that, any Indebtedness owed to any Credit Party pursuant to this clause
(l) shall be evidenced by a promissory note in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to the Security Documents;”

1.3.2 Section 11.3(c)(i) of the Credit Agreement is amended and restated in its
entirety as follows:

“Investments by the Borrower or any of its Subsidiaries in the form of Permitted
Acquisitions; provided that:

(A) the Borrower and its Subsidiaries shall be in compliance on a Pro Forma
Basis with a Consolidated Total Leverage Ratio of less than 2.75:1.00 as of the
last day of the Fiscal Quarter most recently ended; and

(B) if the Consolidated Total Leverage Ratio of the Borrower and its
Subsidiaries as determined pursuant to clause (A) above is equal to or greater
than 2.25:1.00 (but less than 2.75:1.00), the Permitted Acquisition
Consideration for any such acquisition (or series of related acquisitions)
immediately preceding such acquisition shall not exceed $75,000,000;

provided, further, that the Permitted Acquisition Consideration for any acquired
Subsidiary that does not become a Guarantor (or the assets of which are not
acquired by the Borrower or a Guarantor) (x) shall not exceed $75,000,000 for
any such acquisition (or series of related acquisitions) and (y) when taken
together with the aggregate Permitted Acquisition Consideration for all such
acquired businesses acquired after the First Amendment Effective Date (other
than the TargetCo Acquisition) pursuant to the proviso in clause (d) of the
definition of “Permitted Acquisition” and this Section 11.3(c)(i), shall not
exceed $200,000,000 in the aggregate;”

1.3.3 Section 11.3(h) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(l) and (ii) equity or capital investments made by any
Credit Party in any Subsidiary which is not a Credit Party; provided that the
aggregate amount of such equity or capital investments permitted pursuant to the
foregoing clause (ii), together with any intercompany Indebtedness permitted
pursuant to Section 11.1(l)(iv), in each case, incurred or made after the
Closing Date, shall not exceed $50,000,000 outstanding on any date of
determination (which amount shall be calculated as the net balance of such
loans, advances and equity or capital investments as reduced by any repayments
or distributions made with respect thereto);”



--------------------------------------------------------------------------------

1.3.4 Section 11.3 of the Credit Agreement is hereby further amended by
(i) inserting the phrase “(any such transaction, an “Investment”)” immediately
after the words “any Person” and immediately prior to the word “except” in the
first clause thereof and (ii) deleting “and” at the end of clause (j) thereof,
replacing the period with “; and” at the end of clause (k) thereof and adding
the following additional clause:

“(l) any Investments by ACI Worldwide in (x) UK Holdings constituting a capital
contribution or other transfer of Capital Stock of each of the Specified S1
European Subsidiaries and PM Systems held by ACI Worldwide with a fair market
value not to exceed $225,000,000 and (y) one or more direct or indirect Foreign
Subsidiaries of the Borrower constituting a capital contribution or other
transfer of Capital Stock of each of the Specified S1 Foreign Subsidiaries held
by ACI Worldwide with a fair market value not to exceed $65,000,000, in each
case, pursuant to the S1 Reorganization; and

(m) (x) any Investments by ACI Worldwide in GPC or AcquisitionCo constituting a
capital contribution or other transfer of Capital Stock in ACI Australia with a
fair market value not to exceed $45,000,000 pursuant to the TargetCo
Transactions and (y) additional capital contributions or other transfers of
Capital Stock in connection with the reorganization of newly-formed or
newly-acquired Foreign Subsidiaries from a Credit Party to a newly formed
foreign holding company (or newly formed foreign holding companies); provided
that (1) such reorganization is consummated within ninety (90) days of such
formation or acquisition (or such longer period agreed to among such Credit
Party and the Administrative Agent), (2) no Default or Event of Default has
occurred and is continuing at the time of such reorganization or would occur as
a consequence of such reorganization, (3) any acquisition of any such Foreign
Subsidiary is permitted under clause (c) of this Section 11.3 and (4) with
respect to each such holding company that is a First-Tier Foreign Subsidiary,
the Borrower shall comply with Section 9.10.”

1.3.5 Section 11.5 of the Credit Agreement is hereby amended by deleting “and”
at the end of paragraph (j) thereof, replacing the period with “; and” at the
end of paragraph (k) thereof and adding the following additional clause:

“(l) dispositions constituting Investments permitted under Sections 11.3(l) and
(m).”

1.3.6 Section 11.6(a)(2) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“the Borrower and its Subsidiaries are, at the time of such Restricted Payment,
in compliance on a Pro Forma Basis with a Consolidated Total Leverage Ratio of
less than 2.75:1:00 as of the last day of the Fiscal Quarter most recently
ended; provided that if such Consolidated Total Leverage Ratio is equal to or
greater than 2.25:1.00 (but less than 2.75:1.00), the aggregate amount of
Restricted Payments made pursuant to this Section 11.6(a) shall not exceed
(x) $50,000,000 per annum



--------------------------------------------------------------------------------

plus (y) other Restricted Payments described in clause (iii) above not to exceed
$25,000,000; provided, further, that notwithstanding anything in this clause
(2) to the contrary, the first 2,500,000 shares of Capital Stock of the Borrower
purchased, redeemed, acquired or otherwise retired for value by any Credit Party
on or after the First Amendment Effective Date shall not be prohibited hereunder
provided that such purchase, redemption or acquisition complies with
Section 11.6(b)(iv) below;”

1.3.7 Section 11.6(b) of the Credit Agreement is hereby amended by replacing
“and” with “,” immediately before clause (iii) thereof and inserting the
following at the end thereof:

“ and (iv) the Borrower may purchase, redeem or otherwise acquire or retire for
value up to 2,500,000 shares of Capital Stock of the Borrower; provided that,
after giving effect to any purchase, redemption or acquisition of Capital Stock
of the Borrower in connection therewith, the Borrower and its Subsidiaries are
in compliance on a Pro Forma Basis with a Consolidated Total Leverage Ratio of
at least 0.25:1.00 less than the then-applicable Consolidated Total Leverage
Ratio that would otherwise be required under Section 10.1 determined for the
most recently ended fiscal quarter of the Borrower.”

1.3.8 Section 13.9 of the Credit Agreement is hereby amended by deleting the
phrase “if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder” and replacing it with the phrase “if all of the Capital
Stock of such Subsidiary Guarantor owned by any Credit Party is sold or
transferred as a result of a transaction permitted hereunder (including pursuant
to a waiver or consent), to the extent that, after giving effect to such
transaction, such Subsidiary would not be required to guaranty any Obligations
pursuant to Section 9.10”.

1.3.9 Section 14.1(b) of the Credit Agreement is hereby amended by replacing the
address for notices to the Borrower with the following:

“ACI Worldwide, Inc.

3520 Kraft Road

Suite 300

Naples, FL 34105

Attention: Craig Maki, Senior Vice President, Corporate Development Officer

Phone: (239) 403-4600

Fax: (239) 403-4601”

SECTION III. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (upon satisfaction of such conditions, such date
being referred to herein as the “Amendment Effective Date”):

A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by the Required Lenders and each
of the Credit Parties.



--------------------------------------------------------------------------------

B. Fees. The Administrative Agent and the Lenders shall have received all fees
previously agreed in writing by the Borrower and due and payable on or prior to
the Amendment Effective Date and all out-of-pocket expenses (to the extent
invoiced) required to be reimbursed or paid by the Borrower hereunder or any
other Loan Document (including reasonable fees and expenses of Milbank, Tweed,
Hadley & McCloy).

C. Other Documents. The Administrative Agent and the Lenders shall have received
such other documents, information or agreements regarding Credit Parties as the
Administrative Agent may reasonably request.

SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment, each Credit Party which
is a party hereto represents and warrants to each Lender that the following
statements are true and correct in all material respects:

A. Authorization of Agreements. Each of the Credit Parties has the right, power
and authority, and has taken all necessary corporate and other action to
authorize, the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement and each of the other Loan Documents to
which it is a party in accordance with their respective terms. This Amendment,
the Credit Agreement and each of the other Loan Documents has been duly executed
and delivered by the duly authorized officers of the Credit Parties party hereto
or thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party party hereto or thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability.

B. Compliance of Agreements with Laws, etc. The execution, delivery and
performance by each Credit Party of this Amendment and the performance by each
Credit Party of the Credit Agreement and of the other Loan Documents to which
each such Credit Party is a party, in accordance with their respective terms and
the transactions contemplated hereby or thereby, do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any material
Governmental Approval relating to the Borrower or any of its Subsidiaries,
(ii) violate any material provision of Applicable Law relating to the Borrower
or any of its Subsidiaries, (iii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries,
(iv) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could reasonably be expected to have a Material Adverse
Effect, (v) result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Person
other than Liens arising under the Loan Documents or (vi) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or the performance of the Credit Agreement or other Loan
Documents other than (A) consents, authorizations, filings or other acts or
consents for which the failure to obtain or make could not reasonably be
expected to have a Material Adverse Effect and (B) consents or filings, if any,
under the UCC.



--------------------------------------------------------------------------------

C. Representations and Warranties from Credit Agreement. The representations and
warranties contained in Sections 7.1(a), (e)–(k) and (m)-(v) of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

D. Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default (other than the Specified Defaults).

E. No Material Adverse Effect. Since December 31, 2011, there has been no
material adverse change in the business, assets, liabilities (contingent or
otherwise), operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen that could reasonably be expected to have a Material Adverse Effect.

SECTION V. ACKNOWLEDGMENT AND CONSENT

Each Subsidiary Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to this
Amendment. Each Subsidiary Guarantor hereby confirms that each Loan Document to
which it is a party or otherwise bound will continue to guarantee to the fullest
extent possible in accordance with the Loan Documents the payment and
performance of all “Obligations” under each of the Loan Documents to which is a
party (in each case as such terms are defined in the applicable Loan Document).

Each Subsidiary Guarantor acknowledges and agrees that any of the Loan Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Amendment.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such
Subsidiary Guarantor to any future amendments to the Credit Agreement.

SECTION VI. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

(iv) For the avoidance of doubt, this Amendment shall constitute a Loan Document
for all purposes of the Credit Agreement and shall be administered and construed
pursuant to the terms of the Credit Agreement.”

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR IN TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

D. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     ACI WORLDWIDE, INC.     By:       /s/ Dennis Byrnes       Name:  
Dennis Byrnes       Title:   EVP

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS :        

ACI WORLDWIDE CORP.

PM SYSTEMS CORPORATION

    By:       /s/ Dennis Byrnes       Name:   Dennis Byrnes       Title:   VP
and Secretary     ANTELOPE INVESTMENT CO. II LLC     By:       /s/ Dennis Byrnes
      Name:   Dennis Byrnes       Title:   Director

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

    By:       /s/ Robert Maichin       Name:   Robert Maichin       Title:  
Senior Vice President     as a Term Loan Prepayment Declining Lender    x     as
a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

Bank of America N.A.,

as a Lender

    By:       /s/ Sugeet Manchanda Madan       Name:   Sugeet Manchanda Madan  
    Title:   Director     as a Term Loan Prepayment Declining Lender    x     as
a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

Bank of the West,

as a Lender

    By:       /s/ William Honke       Name:   William Honke       Title:  
Senior Vice President     as a Term Loan Prepayment Declining Lender    x     as
a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

Compass Bank,

as a Lender

    By:       /s/ W. Brad Davis       Name:   W. Brad Davis       Title:  
Senior Vice President     as a Term Loan Prepayment Declining Lender    x     as
a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

Fifth Third Bank,

as a Lender

    By:       /s/ Robert Urban       Name:   Robert Urban       Title:   Vice
President     as a Term Loan Prepayment Declining Lender    x     as a
Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

Manufacturers Bank,

as a Lender

    By:       /s/ Sean Walker       Name:   Sean Walker       Title:   SVP    
as a Term Loan Prepayment Declining Lender    x     as a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

PNC Bank, National Association,

as a Lender

    By:       /s/ Michael A. Richards       Name:   Michael A. Richards      
Title:   Senior Vice President     as a Term Loan Prepayment Declining
Lender    x     as a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

RBS Citizens, N.A.,

as a Lender

    By:       /s/ William E. Rurode, Jr.       Name:   William E. Rurode, Jr.  
    Title:   Senior Vice President     as a Term Loan Prepayment Declining
Lender    x     as a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

SOVEREIGN BANK, N.A.,

as a Lender

    By:       /s/ James R. Riley       Name:   James R. Riley       Title:  
Senior Vice President     as a Term Loan Prepayment Declining Lender    x     as
a Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

Union Bank, N.A.,

as a Lender

    By:       /s/ Eric Wilson       Name:   Eric Wilson       Title:   Senior
Credit Analyst     as a Term Loan Prepayment Declining Lender    x     as a
Consenting Lender    x

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

   

U.S. Bank National Association,

as a Lender

    By:       /s/ Joseph T. Sullivan III       Name:   Joseph T. Sullivan III  
    Title:   Vice President     as a Term Loan Prepayment Declining Lender    x
    as a Consenting Lender    x

 

First Amendment to Credit Agreement